PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/010,436
Filing Date: 2 Sep 2020
Appellant(s): Booth et al.



__________________
Grant Griffith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 Nov 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 Jul 2021 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 2, 8, 11, 12 and 18 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
Claims 1, 2, 8, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (US 2010/0262434); King (US 2009/0036753) and Blomquist, et al. (US 2008/0228056).
The rationales for these rejections may be found in the final Office action of 12 Jul 2021.

(2) Response to Argument
A. Rejection Under § 101
In the Brief filed 28 Nov 2021, Appellant asserts that "the display of the glucometer recites a particular machine that is integral to the claims to implement the additional elements of displaying the correction dose of insulin and receiving a user input …" (p. 9).
This is not a reasonable interpretation of the claimed invention, nor is it a reasonable application of the legal standard for statutory eligibility.  Relevant factors for determining whether a machine recited in a claim is a "particular machine" include the generality of the machine elements, the degree to which the machine elements implement the method steps, and whether the involvement of the machine is extrasolution activity (see MPEP 2106.05(b)).  These claims recite a "display" without any further structural description, which is a highly generic description; the specification provides no further explicit or implicit limiting definition of "display".  This display is a component of a "glucometer", which again, is a highly generic apparatus; myriad structurally distinct glucometers are known in the art, and 1.  The only involvement of the display in the claimed apparatus is that it is the structure that implements the steps of "displaying the correction dose of insulin on the display of the glucometer" and "displaying, at the time of day indicated by the basal dose scheduled time, a number of units of insulin for the next recommended basal dosage on the display of the glucometer".  The claimed display "function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly" (Versata v. SAP, 115 USPQ2d 1681 at 1702 (CAFC 2015)), because outputting the result of data processing operations and presenting a user interface is the function of every display.  Furthermore, this function of outputting the result of the abstract idea is insignificant extrasolution activity, as further described below.  Hence, the claimed "display" does not constitute "a particular machine that is integral to the claims", and as such, neither integrates the abstract idea into a practical application, nor imparts an inventive concept to the claims.
Appellant further asserts that "displaying of the number of units of insulin for the next recommended basal dosage adds a meaningful limitation" (p. 11).
Again, this is not a reasonable interpretation of the claimed invention, nor is it a reasonable application of the legal standard for statutory eligibility.  "Displaying of the number of units of insulin for the next recommended basal dosage" is not a meaningful limitation because it is insignificant extrasolution activity.  Relevant factors for determining whether a step amounts to insignificant extrasolution activity include whether the step is well known, whether it imposes meaningful limits on the claim, and whether it amounts to necessary data output (see MPEP 2106.05(g)).  Displaying the results of a data processing and mathematical calculation procedure is a ubiquitous activity of computers; furthermore, as described above, glucometers with displays for presenting the results of 
Appellant further asserts that "the data processing hardware and the remote computing system" is a particular machine (p. 10).
Again, this is not a reasonable interpretation of the claimed invention, nor is it a reasonable application of the legal standard for statutory eligibility.  Again, relevant factors for determining whether a machine recited in a claim is a "particular machine" include the generality of the machine elements, the degree to which the machine elements implement the method steps, and whether the involvement of the machine is extrasolution activity (see MPEP 2106.05(b)).  Further, "it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)" (MPEP 2106.05(b) § I).  In this case, despite the nominal description in the preamble that the claimed device is "a glucometer", the only defining characteristics of this glucometer are that it comprises "a display, data processing hardware … and memory hardware" that implement the abstract idea.  Neither the claims nor the disclosure requires that the data processing hardware or remote computing system have any kind of particular structure, or perform any function other than processing and/or transmitting information — which are functions of every computer.  So all of the claimed structures constitute "a general purpose computer 
Appellant further asserts that several claim limitations "do not merely link a judicial exception to a technical field.  Instead, these claimed limitations add a meaningful limitation in that they employ the information provided by the judicial exception … to determine the number of units of insulin for the next recommended basal dosage to be administered at the time of day indicated by the basal dose scheduled time" (p. 11).
Again, this is not a reasonable interpretation of the claimed invention, nor is it a reasonable application of the legal standard for statutory eligibility.  "Because a judicial exception is not eligible subject matter … if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application" (MPEP 2106.04 § II.A.2).  Of the limitations that Appellant alleges "add a meaningful limitation" (Brief, p. 11), "calculating a correction dose …", "aggregating one or more glucose measurements …", "determin[ing] a representative aggregate breakfast glucose measurement …", "determin[ing] a representative aggregate midsleep glucose measurement …" and "determining the next recommended basal dosage by multiplying the adjustment factor …" are all data processing steps and/or mathematical operations.  They are part of the abstract idea.  They cannot also be "additional claim elements".
The only "additional claim elements" (i.e. steps that are not part of the abstract idea) among those identified by Appellant (Brief, p. 11) are "displaying the correction dose …" and "displaying … the number of units of insulin for the next recommended basal dosage".  And as explained above, "displaying" results of the abstract idea on a generic display is quintessential insignificant extrasolution activity.
Furthermore, the displaying does not closely link the abstract idea to a technical field.  Appellant readily admits that the invention merely automates what was previously a manual process of data i.e. the administration of insulin using a patient-specific dosing regimen) lies outside the scope of the claim.  The claim therefore only generally links the abstract idea to the technical field of blood glucose management, and as such, neither integrates the abstract idea into a practical application, nor imparts an inventive concept to the claims.

B. Rejection Under § 103
In the Brief filed 28 Nov 2021, Appellant asserts that "Shaya simply is not concerned with ever determining a recommended basal dose based on a sensitivity factor.  Moreover, Shaya fails to ever aggregate blood glucose values within two separate time designated time periods … as a basis for determining which sensitivity factor to use" (p. 13).
While the examiner generally agrees, these noted deficiencies of Shaya are not sufficient to show that the rationale for rejection is erroneous.  "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) i.e., sensitivity factors] to determine a clinically appropriate basal insulin dosage and insulin bolus dosage, and applying the insulin dosages to the patient for an ensuing period of insulin therapy" (0008).  And though "Shaya fails to ever aggregate blood glucose values within two separate time designated time periods … as a basis for determining which sensitivity factor to use", King teaches "dividing the basal dose into various appropriate time periods encompassing the day" (0104), and then identifying hypoglycemic excursions within those periods, which satisfies the limitation of "selecting a governing glucose measurement …" (see final Office action, p. 11 for further explanation).  Hence, though Shaya does not teach all claim limitations, Appellant's arguments improperly ignore the relevant teachings of King that fill in the differences between Shaya and the claims.
Appellant further asserts that "King is only ever adjusting the basal rate when an individual glucose level is out of range of the target glucose level.  Because the basal infusion rate of King is solely corrected when the patient's current glucose level is either above or below the single value of the target glucose, King fails [to] cure the deficiencies of Shaya" (p. 13).
This argument ignores many relevant teachings of King, is inconsistent with the examiner's rationale for obviousness, and misinterprets the teachings of King.  Appellant previously identified "the deficiencies of Shaya" as being "not concerned with ever determining a recommended basal dose based on a sensitivity factor" and "fails to ever aggregate blood glucose values within two separate time designated time periods … as a basis for determining which sensitivity factor to use" (Brief, p. 13).  In the previous Office action, and reiterated above, the examiner has identified teachings of King that remedy these alleged deficiencies.  Appellant has not addressed the examiner's findings.  Instead, Appellant has based the argument on a discussion of other material within King that simply is not relevant to the examiner's rationale for obviousness; the examiner has not relied on that material for support, nor does 
Furthermore, "the basal infusion rate of King is solely corrected when the patient's current glucose level is either above or below the single value of the target glucose" (Brief, p. 13) is not an accurate interpretation of the teachings of King.  King corrects basal infusion rate not when the current glucose level is out of limits, but by retrospective analysis of glucose measurements aggregated within the defined time periods: "based on consideration of a patient's history, particularly glucose excursion data over a period of time" (0005; see also 0103–0107).  As explained previously, the examiner has found that this retrospective analysis taught by King, in combination with similar teachings of Shaya regarding aggregating glucose measurements into periods throughout the day (0108–0109), in which hypoglycemic excursions are identified within those periods, satisfies the contested limitation of "selecting a governing glucose measurement …" (see final Office action, p. 11 for further explanation).  Hence, Appellant's arguments are based on a misinterpretation and incomplete reading of King.
Appellant further asserts that "not only do the teachings of Shaya and King explicitly exclude one another, but the difference between bolus and basal insulin dosing is axiomatic to one having ordinary skill in the art, and thus, it would never be obvious to apply techniques used for determining correction bolus doses to determining basal rates, and vice versa" (p. 15).
This assertion is inconsistent with the teachings of the prior art, is contrary to knowledge of one of ordinary skill in the art as demonstrated by the cited references, and the conclusion simply does not follow from the provided evidence.  "'A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.' KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). '[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.' Id. at 420, 82 USPQ2d 1397" (MPEP 2141.03 § I).  In this instance, despite superficial differences between the systems of Shaya and King, a person of ordinary skill in the 
Shaya teaches that "the basal insulin dosage is calibrated to keep blood glucose concentration level in the absence of food intake" (0104); though Shaya does not teach such a basal dosage calibration procedure, King provides a protocol for doing so.  Additionally, King teaches that the system "determine[s] a clinically appropriate basal insulin dosage and insulin bolus dosage" (0008), explicitly stating that the method can adjust both basal and bolus dosages.  So while the art distinguishes between basal insulin and bolus insulin, King shows that not only are the two not incompatible, but that similar mechanisms — both the back-end data analysis, and the front-end user interface — can be used to adjust both basal and bolus dosages.
Even though King teaches that omitting a meal and its accompanying bolus "will allow the isolated evaluation of an inadequate insulin basal rate" (0104), the fasting requirement does not "explicitly exclude" combining the teachings of King with those of Shaya.  Nothing in Shaya requires that the user eat breakfast, lunch and dinner every single day, or prohibits the user from fasting from at least one meal.  King teaches that "an aspect of the invention includes the deliberate missing of a meal, typically, separately missing one each of breakfast, lunch, and dinner, during the course of the evaluation period" (0037) and that "the evaluation period is of relatively short duration; a period of about four to about seven days is typically sufficient" (0031); i.e. the user omits only three meals out of 12–21 scheduled meal periods.  So the system of King does not require extensive or frequent fasting to calibrate the basal insulin dosage; no aspect of this protocol of King is incompatible with the teachings of Shaya.  Integration of this basal insulin adjustment protocol into the system of Shaya is straightforward: the combined system simply instructs the patient to follow the evaluation period described in King (0037), and then uses the blood glucose measurements from the fasting period to adjust the basal insulin dosage in the same manner that the bolus dosage would have been adjusted during a post-meal 
Finally, Appellant concludes that "claims 1 and 11 patentably define over Shaya, King, and Blomquist, separately and in combination, because the references fail to disclose or suggest, while the user computing device is accessing the rich internet application, receiving a user initiated command to perform a cutting operation for cutting a custom certificate, and initiating execution of the user initiated command to cause an electrical cutting machine to cut the custom certificate from a cutting material" (p. 15).  These are not limitations of the instant claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Some of the many, many publications listed on the IDSs of 2 Sep 2020 that describe glucometers with displays: Allen (US 4,731,726); Beck, et al. (US 2013/0345664); Fitzpatrick, et al. (US 2014/0303466); Harmon, et al. (US 2008/0214919); Kahn, et al. (US 5,251,126); Pesach, et al. (US 20071/0249916); Pilarski (US 7,137,951); Ruchti, et al. (US 2013/0165901); Shaya (US 2010/0262434); Sher (US 8,204,729); Vespasiani (US 2011/0119081); and Yodfat, et al. (US 2013/0030358).